Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 10/27/2022 has been entered
Claims 1-15 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-15 are rejected under 35 U.S.C 103 as being unpatentable over Chen (2016/0198398) in view of Pelletier (US 2013/0322276).

Regarding Claim 1, Chen teaches a method for performing, by a first apparatus, wireless communication, the method comprising (Chen, paragraph 140,  the mobile device received the WLAN measurement configuration from and provided the measurement reports to a base station (eNB), but alternatively the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN)): 
transmitting information including a destination identifier (ID) related to a second apparatus to a base station (Chen, paragraph 140,  the mobile device received the WLAN measurement configuration from and provided the measurement reports to a base station (eNB), but alternatively the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence measurement reports sent to the base station, which would need to include an identifier indicating from which apparatus the relay is forwarding the measurement report, would constitute the information related to a second apparatus which is sent to a base station); 
receiving a first measurement configuration configured for the destination ID from the base station, based on the destination ID (Chen, paragraph 140,  the mobile device received the WLAN measurement configuration from and provided the measurement reports to a base station (eNB), but alternatively the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence there would need to be a destination ID associated with the measurement configuration so that the relay node knows where to forward the measurement configuration information to); 
transmitting the first measurement configuration to the second apparatus, based on the destination ID (Chen, paragraph 140,  the mobile device received the WLAN measurement configuration from and provided the measurement reports to a base station (eNB), but alternatively the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence there would need to be a destination ID associated with the measurement configuration so that the relay node knows where to forward the measurement configuration information to); 
Chen does not explicitly teach the below limitations:
transmitting a reference signal to the second apparatus; and 
receiving information regarding a measurement result from the second apparatus, wherein the measurement result is obtained based on measuring the reference signal based on the first measurement configuration.
However Pelletier teaches the below limitations:
transmitting a reference signal to the second apparatus (Pelletier, Fig 5, paragraph 98, in step 504 the transmitting device may receive an indication by the controlling device or the eNB to transmit an aperiodic reference signal to the measuring device, and in step 506 the aperiodic reference signal may be transmitted to the measuring device); and 
receiving information regarding a measurement result from the second apparatus, wherein the measurement result is obtained based on measuring the reference signal based on the first measurement configuration (Pelletier, Fig 5, paragraph 99, at step 508 the measuring device may perform a measurement on the received reference signal and send feedback (e.g. the CSI) to the transmitting device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by adding reference signal transmission by scheduling UE and channel measurement by group UEs as taught by Pelletier.    Because Chen and Pelletier teach wireless communications, and specifically Pelletier teaches reference signal transmission by scheduling UE and channel measurement by group UEs for the benefit of the analogous art of channel quality measurement in a D2D network (Pelletier, abstract).

Regarding Claim 2, Chen and Pelletier further teach wherein the first measurement configuration is received from the base station based on an index value related to the destination ID (Chen, paragraph 140,  the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence there would need to be a destination ID associated with the measurement configuration so that the relay node knows where to forward the measurement configuration information to, it is further interpreted that the index value of the destination ID is just the destination ID).

Regarding Claim 3, Chen and Pelletier further teach wherein the first measurement configuration is configured to the second apparatus per destination ID (Chen, paragraph 140,  the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence there would need to be a destination ID associated with the measurement configuration so that the relay node knows where to forward the measurement configuration information to, also the measurement configuration would be applied to the destination UE because the destination UE performs the measurement).

Regarding Claim 4, Chen and Pelletier further teach wherein the first measurement configuration is transmitted to the second apparatus based on the index value related to the destination ID (Chen, paragraph 140,  the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence there would need to be a destination ID associated with the measurement configuration so that the relay node knows where to forward the measurement configuration information to).

Regarding Claim 14, Chen teaches a first apparatus for performing wireless communication, the first apparatus comprising (Chen, Paragraph 140,  the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN)):
 one or more memories storing instructions (Chen, Paragraph 140,  the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), inherently a relay node would have transceiver(s), processor(s), and memor(ies) storing instructions to be executed by the processor(s)); 
one or more transceivers (Chen, Paragraph 140,  the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), inherently a relay node would have transceiver(s), processor(s), and memor(ies) storing instructions to be executed by the processor(s)); and 
one or more processors connected to the one or more memories and the one or more transceivers, wherein the one or more processors execute the instructions to (Chen, Paragraph 140,  the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), inherently a relay node would have transceiver(s), processor(s), and memor(ies) storing instructions to be executed by the processor(s)):
transmit information including a destination identifier (ID) related to a second apparatus to a base station (Chen, paragraph 140,  the mobile device received the WLAN measurement configuration from and provided the measurement reports to a base station (eNB), but alternatively the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence measurement reports sent to the base station, which would need to include an identifier indicating from which apparatus the relay is forwarding the measurement report, would constitute the information related to a second apparatus which is sent to a base station); 
receive a first measurement configuration configured for the destination ID from the base station, based on the destination ID (Chen, paragraph 140,  the mobile device received the WLAN measurement configuration from and provided the measurement reports to a base station (eNB), but alternatively the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence there would need to be a destination ID associated with the measurement configuration so that the relay node knows where to forward the measurement configuration information to); 
transmit the first measurement configuration to the second apparatus, based on the destination ID (Chen, paragraph 140,  the mobile device received the WLAN measurement configuration from and provided the measurement reports to a base station (eNB), but alternatively the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence there would need to be a destination ID associated with the measurement configuration so that the relay node knows where to forward the measurement configuration information to); 
Chen does not explicitly teach the below limitations:
transmit a reference signal to the second apparatus; and 
receive information regarding a measurement result from the second apparatus, wherein the measurement result is obtained based on measuring the reference signal based on the first measurement configuration.
However Pelletier teaches the below limitations:
transmit a reference signal to the second apparatus (Pelletier, Fig 5, paragraph 98, in step 504 the transmitting device may receive an indication by the controlling device or the eNB to transmit an aperiodic reference signal to the measuring device, and in step 506 the aperiodic reference signal may be transmitted to the measuring device); and 
receive information regarding a measurement result from the second apparatus, wherein the measurement result is obtained based on measuring the reference signal based on the first measurement configuration (Pelletier, Fig 5, paragraph 99, at step 508 the measuring device may perform a measurement on the received reference signal and send feedback (e.g. the CSI) to the transmitting device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by adding reference signal transmission by scheduling UE and channel measurement by group UEs as taught by Pelletier.    Because Chen and Pelletier teach wireless communications, and specifically Pelletier teaches reference signal transmission by scheduling UE and channel measurement by group UEs for the benefit of the analogous art of channel quality measurement in a D2D network (Pelletier, abstract).

Regarding Claim 15, Chen teaches an apparatus configured to control a first user equipment (UE), the apparatus comprising (Chen, Paragraph 140,  the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN)): 
one or more processors (Chen, Paragraph 140,  the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), inherently a relay node would have transceiver(s), processor(s), and memor(ies) storing instructions to be executed by the processor(s)); and 
one or more memories operably connectable to the one or more processors and storing instructions, wherein the one or more processors execute the instructions to (Chen, Paragraph 140,  the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), inherently a relay node would have transceiver(s), processor(s), and memor(ies) storing instructions to be executed by the processor(s)):
transmit information including a destination identifier (ID) related to a second UE to a base station (Chen, paragraph 140,  the mobile device received the WLAN measurement configuration from and provided the measurement reports to a base station (eNB), but alternatively the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence measurement reports sent to the base station, which would need to include an identifier indicating from which apparatus the relay is forwarding the measurement report, would constitute the information related to a second apparatus which is sent to a base station); 
receive a first measurement configuration configured for the destination ID from the base station, based on the destination ID (Chen, paragraph 140,  the mobile device received the WLAN measurement configuration from and provided the measurement reports to a base station (eNB), but alternatively the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence there would need to be a destination ID associated with the measurement configuration so that the relay node knows where to forward the measurement configuration information to); 
transmit the first measurement configuration to the second UE, based on the destination ID (Chen, paragraph 140,  the mobile device received the WLAN measurement configuration from and provided the measurement reports to a base station (eNB), but alternatively the WLAN measurement configuration might be received from (and measurement reports sent to) the base station indirectly, e.g. using a relay node (RN), hence there would need to be a destination ID associated with the measurement configuration so that the relay node knows where to forward the measurement configuration information to); 
Chen does not explicitly teach the below limitations:
transmit a reference signal to the second UE; and 
receive information regarding a measurement result from the second UE, wherein the measurement result is obtained based on measuring the reference signal based on the first measurement configuration.
However Pelletier teaches the below limitations:
transmit a reference signal to the second UE (Pelletier, Fig 5, paragraph 98, in step 504 the transmitting device may receive an indication by the controlling device or the eNB to transmit an aperiodic reference signal to the measuring device, and in step 506 the aperiodic reference signal may be transmitted to the measuring device); and 
receive information regarding a measurement result from the second UE, wherein the measurement result is obtained based on measuring the reference signal based on the first measurement configuration (Pelletier, Fig 5, paragraph 99, at step 508 the measuring device may perform a measurement on the received reference signal and send feedback (e.g. the CSI) to the transmitting device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by adding reference signal transmission by scheduling UE and channel measurement by group UEs as taught by Pelletier.    Because Chen and Pelletier teach wireless communications, and specifically Pelletier teaches reference signal transmission by scheduling UE and channel measurement by group UEs for the benefit of the analogous art of channel quality measurement in a D2D network (Pelletier, abstract).

Claims 5-7 and 13 are rejected under 35 U.S.C 103 as being unpatentable over Chen (2016/0198398) and Pelletier (US 2013/0322276), and further in view of"RP-191011, 3GPP TSG RAN Meeting #84, Newport Beach, USA, June 3-6, 2019, Rel-17 work scope on NR sidelink enhancements for 5G V2X and other use case, Huawei" (hereinafter as “RP-191011”).

Regarding Claim 5, Chen and Pelletier teach all the limitations of parent claim 1, but do not explicitly teach wherein the information includes a destination ID related to one or more third apparatuses performing SL communication with the first apparatus, however “RP-191011” teaches  wherein the information includes a destination ID related to one or more third apparatuses performing SL communication with the first apparatus (“RP-191011”, page 3, section 2.1.2, first paragraph/bullet, mode 2d sidelink resource allocation is defined where a UE informs gNB about group members and gNB provides individual resource pool configuration and/or individual resource configuration through the same UE to each group member UE within the same group, hence there would be destination identifier (ID) corresponding to the UEs in the group of UEs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and Pelletier by adding group membership of devices performing sidelink communications as taught by “RP-191011”.    Because Chen, Pelletier, and “RP-191011” teach wireless communications, and specifically “RP-191011” teaches group membership of devices performing sidelink communications for the benefit of the analogous art of advanced V2X services (“RP-191011”, Introduction).

Regarding Claim 6, Chen, Pelletier, and “RP-191011” further teach further comprising: 
determining a third apparatus which requires channel measurement among the one or more third apparatuses (“RP-191011”, page 3, section 2.1.2, first paragraph/bullet, mode 2d sidelink resource allocation is defined where a UE informs gNB about group members and gNB provides individual resource pool configuration and/or individual resource configuration through the same UE to each group member UE within the same group, hence any UE identified as a group member would require configuration information such as the measurement configuration information of Chen).

Regarding Claim 7, Chen, Pelletier, and “RP-191011” further teach wherein the information includes a destination ID related to the third apparatus which requires the channel measurement (“RP-191011”, page 3, section 2.1.2, first paragraph/bullet, mode 2d sidelink resource allocation is defined where a UE informs gNB about group members and gNB provides individual resource pool configuration and/or individual resource configuration through the same UE to each group member UE within the same group, hence any UE identified as a group member would require configuration information such as the measurement configuration information of Chen).

Regarding Claim 13, Chen and Pelletier teach all the limitations of parent claim 1, but do not explicitly teach further comprising: 
transmitting information related to SL communication to the base station, wherein the information related to the SL communication includes at least of sensing information related to a shared resource pool, preference related to a resource allocation mode of the first apparatus, usage ratio according to a resource allocation mode among resources allocated to the first apparatus, information related to a channel state between the first apparatus and the second apparatus, and/or information related to a physical layer of the first apparatus;
However “RP-191011” teaches the below limitation:
transmitting information related to SL communication to the base station, wherein the information related to the SL communication includes at least of sensing information related to a shared resource pool, preference related to a resource allocation mode of the first apparatus, usage ratio according to a resource allocation mode among resources allocated to the first apparatus, information related to a channel state between the first apparatus and the second apparatus, and/or information related to a physical layer of the first apparatus (“RP-191011”, Page 3, section 2.1.2, first paragraph/bullet, mode 2d sidelink resource allocation is defined where a UE informs gNB about group members and gNB provides individual resource pool configuration and/or individual resource configuration through the same UE to each group member UE within the same group, hence there would be destination identifier (ID) corresponding to the UEs in the group of UEs, it is interpreted that the one UE that transmitted configuration information from the gNB to the UEs in the group would also feedback information (e.g. measurement information) from the UEs in the group back to the gNB, as in Fig 4 there is two way communication between the anchor UE and the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and Pelletier by adding sidelink resource configuration information as taught by “RP-191011”.    Because Chen, Pelletier, and “RP-191011” teach wireless communications, and specifically “RP-191011” teaches sidelink resource configuration information for the benefit of the analogous art of advanced V2X services (“RP-191011”, Introduction).

Claims 8 and 12 are rejected under 35 U.S.C 103 as being unpatentable over Chen (2016/0198398) and Pelletier (US 2013/0322276), and further in view of Cheng (US 2019/0306912).

Regarding Claim 8, Chen and Pelletier teach all the limitations of parent claim 1, but do not explicitly teach further comprising: 
transmitting a second measurement configuration generated by the first apparatus to the second apparatus, wherein the measurement result is obtained based on measuring the reference signal based on the second measurement configuration.
However Cheng teaches further comprising:
transmitting a second measurement configuration generated by the first apparatus to the second apparatus, wherein the measurement result is obtained based on measuring the reference signal based on the second measurement configuration (Cheng, Paragraph 92, mode 3 operation is an example of network scheduled resource allocation mode in which the network or base station may schedule resources for a UE, Paragraph 93, mode 4 V2X is an example of resource selection mode where a UE may autonomously select the resources for transmission, otherwise known as UE autonomous resource selection mode, paragraph 120, the base station may be able to adjust resource allocation if QoS levels are not met, including by switching to mode 4);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and Pelletier by adding the scheduling UE autonomously determining a measurement configuration to send to the group UEs as taught by Cheng.    Because Chen, Pelletier, and Cheng teach wireless communications, and specifically Cheng teaches the scheduling UE autonomously determining a measurement configuration to send to the group UEs for the benefit of the analogous art of a hybrid operation mode to allocate resources in a cellular vehicle-to-everything communication system (Cheng, abstract).

Regarding Claim 12, Chen, Pelletier, and Cheng further teach further comprising: 
transmitting information related to the second measurement configuration to the base station (Cheng, Fig 10, paragraph 120, the first UE sends an inactive request message to a RAN node to indicate the first UE is switching from a base station scheduling mode to a peer UE scheduling mode).

Claim 9 and 11 are rejected under 35 U.S.C 103 as being unpatentable over Chen (2016/0198398), Pelletier (US 2013/0322276), and Cheng (US 2019/0306912), and further in view of Wu (US 9,276,699).

Regarding Claim 9, Chen, Pelletier, and Cheng teach all the limitations of parent claim 8, but do not explicitly teach wherein the second measurement configuration is transmitted to the second apparatus based on a round trip delay related to the base station, which is greater than a threshold, or which is greater than a latency budget of a packet to be transmitted.
However Wu teaches wherein the second measurement configuration is transmitted to the second apparatus based on a round trip delay related to the base station, which is greater than a threshold, or which is greater than a latency budget of a packet to be transmitted (Wu, Claim 1, switching to a second mode of operation in response to determining occurrence of a period of communication restrictions that is longer than a threshold, wherein the threshold is at least the duration of a measurement gap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen, Pelletier, and Cheng by adding the scheduling UE autonomously determining a measurement configuration to send to the group UEs based on round trip delay greater than a threshold as taught by Wu.    Because Chen, Pelletier, Cheng, and Wu teach communication in a wireless network, and specifically Wu teaches scheduling UE autonomously determining a measurement configuration to send to the group UEs based on round trip delay greater than a threshold for the benefit of the analogous art of switching to a second mode of operation is provided in response to determining occurrence of a period of communication restrictions that is longer than a threshold (Wu, abstract).

Regarding Claim 11, Chen, Pelletier, and Cheng further teach further comprising: 
receiving semi persistent scheduling (SPS) resources from the base station (Cheng, paragraph 94, sidelink semi-persistent scheduling (SPS) may be supported for scheduled resource allocation);
Chen, Pelletier, and Cheng do not explicitly teach the below limitation:
wherein the second measurement configuration is transmitted to the second apparatus based on a time difference between the SPS resources which is greater than a threshold.
However Wu teaches the below limitation:
wherein the second measurement configuration is transmitted to the second apparatus based on a time difference between the SPS resources which is greater than a threshold (Wu, Claim 1, switching to a second mode of operation in response to determining occurrence of a period of communication restrictions that is longer than a threshold, wherein the threshold is at least the duration of a measurement gap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen, Pelletier, and Cheng by adding the scheduling UE autonomously determining a measurement configuration to send to the group UEs based on a time gap greater than a threshold as taught by Wu.    Because Chen, Pelletier, Cheng, and Wu teach communication in a wireless network, and specifically Wu teaches scheduling UE autonomously determining a measurement configuration to send to the group UEs based on a time gap greater than a threshold for the benefit of the analogous art of switching to a second mode of operation is provided in response to determining occurrence of a period of communication restrictions that is longer than a threshold (Wu, abstract).

Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Chen (2016/0198398), Pelletier (US 2013/0322276), and Cheng (US 2019/0306912), and further in view of Noh (US 2009/0249158).

Regarding Claim 10, Chen, Pelletier, and Cheng teach all the limitations of parent claim 8, but do not explicitly teach wherein the second measurement configuration is transmitted to the second apparatus based on reliability of a packet to be transmitted, which is lower than a threshold.
However Noh teaches wherein the second measurement configuration is transmitted to the second apparatus based on reliability of a packet to be transmitted, which is lower than a threshold (Noh, Paragraph 32, retransmission mode can be changed based on the reliability information of the packets indicating a success/failure, interpreted as indicating a threshold to compare reliability against).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen, Pelletier, and Cheng by adding the scheduling UE autonomously determining a measurement configuration to send to the group UEs based on reliability of a packet as taught by Noh.    Because Chen, Pelletier, Cheng, and Noh teach communication in a wireless network, and specifically Noh teaches scheduling UE autonomously determining a measurement configuration to send to the group UEs based on reliability of a packet for the benefit of the analogous art of A method for packet retransmission employing feedback information (Noh, abstract).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as new grounds of rejection are used.  Please see updated rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412